UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22754 Morgan Creek Series Trust (Exact name of registrant as specified in charter) 301 West Barbee Chapel Road, Suite 200, Chapel Hill, NC 27517 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Mark Vannoy Morgan Creek Capital Management, LLC 301 West Barbee Chapel Road Chapel Hill, North Carolina 27517 Registrant’s telephone number, including area code:(919) 933-4004 Date of fiscal year end:March 31 Date of reporting period:March 31, 2014 Item 1.Report to Stockholders. Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) For the Year Ended March 31, 2014 Contents Letter to Investors 1 Fund Performance 5 Investments Concentration Summary 6 Schedule of Investments 7 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 15 Report of Independent Registered Public Accounting Firm 24 Fund Expenses (Unaudited) 25 Board of Trustees (Unaudited) 26 Fund Management (Unaudited) 27 Other Information (Unaudited) 28 Privacy Notice 29 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Letter to Investors Dear Shareholder We are pleased to present the first Annual Shareholder Letter for the Morgan Creek Tactical Allocation Fund (“the Fund”). The Fund was launched on August 16, 2013 to provide investors with a Liquid Alternatives vehicle to gain access to Morgan Creek’s portfolio management capabilities and our global investment insights. As Advisor to the Fund, we bring decades of investment management and portfolio construction expertise across all asset classes that integrates traditional investments (stocks, bonds and cash) with hedge fund and private investment strategies. The breadth and depth of our investment experience enables us to construct a Fund that we believe is truly global, tactically managed and appropriately hedged. The Fund has a simple objective of producing consistent long-term investment returns with a good balance between capital gains and income. Capital markets have become increasingly complex over the years, volatility has risen due to the increasing activity of Governments and Central Banks in the markets and, perhaps most importantly, investment cycles have been truncated as the speed at which investment capital flows around the globe from opportunity to opportunity has accelerated due to technological and regulatory advancements. We believe that these changes are profound and they require investors to take a new approach to investment management, moving beyond the Traditional Balanced Portfolio that simply relies on stocks, bonds and cash. We believe that the new investment regime demands that portfolios have more broadly diversified global exposure and active, tactical management, augmented by a disciplined hedging strategy to mitigate the deleterious effects of higher volatility. The increased focus on risk mitigation from the inclusion of a comprehensive set of hedging tools should generate more consistent, and higher quality, returns over time. The Tactical Allocation Fund was created to address these new challenges and provide investors with access to compelling global investment opportunities with a focus on wealth preservation and capital appreciation. The balance of the Letter will provide a review of the capital markets since our inception in August, provide analysis of the activities that drove investment performance during the period and offer our insights on the investment opportunities that comprise the current portfolio as well as those that we see on the horizon. For the three months ended March 31, 2014, the Fund’s return was 5.3%, which was above the 1.3% return of the blended benchmark (70% MSCI All Country World Index/30% Barclays Aggregate Bond Index). The bulk of the outperformance was driven by the defensive positioning of the Fund coming into the New Year as the portfolio was able to avoid the downturn during January, finishing flat, when global equity markets fell (4%). The Fund was solidly hedged, but was also overweight a number of sectors that performed well, despite the market turmoil, such as Airlines and Chinese Internet companies and was underweight a number of the areas that performed most poorly, such as emerging markets. Looking at the trailing six months since our Semi-Annual Report, the Fund’s return was a strong 11.1%, which was again meaningfully ahead of the blended benchmark return of 6.4%. The Fund managed to keep pace with the robust advance of the global capital markets in Q4 of 2013, despite being nicely hedged, thanks to strong performance from some of the investment themes like Japan Reflation and Southern Europe Recovery as well as very strong returns from the domestic equity portfolio led by technology and media. Adding the stub period from the August launch, the Inception-to-date performance of the Fund was 13.6% (Returns shown are for Class I), again ahead of the benchmark, which returned a strong 8.8%. While we are pleased with the performance of the Fund in the short time since inception, we continue to focus on generation of long-term, consistent, returns and we know that there will be periods of time where our globally diversified, hedged, portfolio will be out of favor and will trail the traditional market indices. In fact, we would actually expect to have periods of time where the performance of the Fund is materially different from traditional portfolios as we created the Tactical Allocation Fund to provide an uncorrelated return stream that would complement a traditional portfolio of stocks, bonds and cash over time and, by definition, low correlation means having periods where the return patterns are divergent. 1 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Letter to Investors (continued) When we launched the Fund last year, we believed that there were competing forces of high equity valuations and abundant Central Bank liquidity that would likely fight to a draw in 2013 and create an environment that was favorable for investors. Looking back, we clearly underestimated just how favorable that balance would be in the second half of the year and clearly, with the benefit of hindsight, we could have captured more return by being less hedged, or having no exposure to fixed income. We got the second part right as we chose to have nearly no exposure to traditional bonds in the portfolio during 2013 and rather to rely on an equity market neutral strategy to provide a diversifier to the global equity portfolio. That decision added value on two levels as being underweight bonds, which lost money for the year, and overweight equity, which made outstanding returns, was a good decision. Additionally, the choice to utilize a market neutral portfolio, that generated high single-digit returns for the period, was accretive to the Fund as well. However, on the first part, we stuck to our discipline and maintained a consistently hedged posture in the portfolio during 2013 and that decision had some cost in terms of limiting upside market capture. Fortunately, our investment themes and individual stock selection alpha were quite positive for the year (we generated real Alpha) and the Fund was able to keep up with the blended benchmark during August to December, returning 7.9% vs. 7.4% for the index, while having a similar level of approximately 70% Beta-adjusted net exposure on average during the period. Again, while we were neutral on the domestic equity markets overall, we believed that valuations could rise higher if price/earnings multiples continued to expand (which they did). We also saw ways to capture solid returns in other equity markets such as Japan, Greece, Italy, Spain, and from the Global Titans companies who benefitted from selling products into the Emerging and Frontier Markets where the rapidly expanding Middle Classes were creating massive new market opportunities. As we wrote in the Semi-Annual Report in November, we began to become concerned about a rising level of investor complacency in the global equity markets on the heels of the spectacular equity returns of 2013 and also were concerned about increasing signs of deflation risk in the U.S. and, in particular, Europe, where inflation levels had continued to drop despite the Central Banks’ best efforts to spur inflation. Those two risks called for an increase in caution heading into 2014 and we discussed how the forward returns for traditional assets looked challenging over the coming decade according to many of the leading investment groups who put together such forecasts. Paraphrasing from the last report we discussed how those firms believed that U.S. stocks and bonds were likely to generate very little real return, international equities might only produce a 2% real return and emerging markets equities could generate a 4% real return. Those paltry figures placed the Q4 investing environment as the second worst in the past thirty years, surpassed only by the summer of 2007. Given that call for caution, we modestly increased our hedges in the Fund and began to add some long duration fixed income exposure as a deflation hedge. Those moves did help on the margin in Q1, but the real excess returns in the portfolio during the beginning of 2014 came from tactically allocating to assets toward areas that we believed were undervalued, had a margin of safety and exhibited a continuing opportunity for growth in a world where growth was at a premium including: Airlines, Smartphones, Chinese Internet, Frontier Markets, Macau Gaming, Non-conventional Oil & Gas development and Southern European Financials. These moves proved to be very positive as the Fund generated significant returns in Q1 while the market indices were relatively flat. The overall performance of the Fund during the period was notable in a few other respects. First, given how poorly one of our core themes, Japanese Reflation, has performed in 2014 (after posting such outstanding returns in 2013) we experienced meaningful performance drag from poor returns in the Japanese Banks and Exporters. Second, after very robust returns for growth oriented companies in technology, biotechnology and the internet during the early part of the quarter, there was an abrupt shift in market sentiment toward these high growth companies in mid-March when Fed chairman, Janet Yellen, made a comment that rates could rise within six months of the end of the Fed QE Tapering Program. Investors sold first, and did discounted cash flow calculations later, and the final two weeks of the quarter were particularly painful 2 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Letter to Investors (continued) for the companies that had been such huge winners for the past fourteen and a half months. In many cases, there was no fundamental change to the underlying businesses (in fact on the contrary many have continued to report rapidly rising revenues and profits) but the multiple that investors were willing to pay for that growth with the specter of higher rates sometime in 2015 was cut dramatically. The abruptness, breadth and depth, of the correction exhibited many similarities with the collapse in Internet companies in 2000 and we have noted previously that there are a number of similarities in the current investment environment to the 2000 to 2002 period. History never repeats precisely, but we will likely be discussing the impact of this developing trend on the capital markets in these Fund reports over the next few years. Third, coming into the year there was universal consensus (67 out of 67 economists surveyed by Bloomberg) that interest rates would rise and that bonds, and particularly long Treasuries, would continue to be poor investments. As noted above, we had a Variant Perception on the role of a deflation hedge in the portfolio and had begun to increase our exposure to long bonds. With the benefit of hindsight, we should have moved faster as bonds significantly outperformed equities in Q1 and the blended benchmark had an advantage during the period by being 30% exposure to traditional fixed income. While we continue to believe the long-term prospects for traditional bonds are not compelling, we could have added more value to the portfolio had we sized our exposure to long Treasuries more meaningfully this year. Looking ahead, we agree with firms like GMO that the environment for traditional portfolios over the coming years will be very challenging and that achieving real returns comparable to the long-term averages will require significant Alpha generation. The 0/3/5 Conundrum is a formidable problem for investors as Cash yields zero, Bonds yield 3% and Equity returns are forecast to be 5% (2% yield, 2% inflation, 1% EPS growth). A traditional 60/30/10 or 70/20/10 Stock/Bond/Cash allocation has little chance of generating a 5% real return over the coming decade, so it may take a meaningful allocation to Alternative strategies in order for investors to accomplish their long-term investment objectives. Allocating to a broadly diversified, global portfolio will help as we continue to see significant opportunities in Japanese, Southern European and Emerging & Frontier Markets equities where returns should be much stronger than the U.S. and Developed Europe. Being more tactical should add some value as well, as the shortening of investment cycles will continue to create an increasing number of opportunities to profit on both the long and short side of markets, as valuations move between extremes at a much more rapid pace. Finally, capitalizing on the structural advantages of the long/short investment model that enables investors to benefit from an expanded balance sheet in a risk-controlled format will continue to generate returns over the long-term as it has for high net worth and institutional investors over the past thirty years. The ability to access the benefits of this investment strategy in a liquid fund structure will be very valuable in the investment environment that we anticipate will exist in the coming years. The Morgan Creek Tactical Allocation Fund was created to help to provide investors with a strategic, disciplined approach to portfolio construction that seeks to generate consistent long-term returns that should complement a traditional portfolio of equities, fixed income and cash. The flexible mandate that allows us to allocate to stocks, bonds, commodities and currencies on a global basis provides advantages to more restricted portfolio mandates and the broad diversification of the portfolio reduces overall portfolio risk. The added ability to directly short geographies, sectors, industries and companies in order to hedge the portfolio further reduces risk and should enable the Fund to generate more consistent returns that are less correlated to traditional markets. New challenges call for new tactics and we believe that the Fund is one of the first 1940 Act Mutual Funds that provides access to what we believe to be best-in-class alternative investment strategies in a directly managed Liquid Alternatives structure. The direct implementation reduces the costs normally associated with gaining access to these alternative strategies through a fund-of-funds format. In a low-return environment, the ability to control expenses is an advantage that is more highly accretive than in a more normalized return environment. We are very excited about the progress we have made in adapting our investment process for the 40 Act structure, establishing a strong core 3 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Letter to Investors (continued) portfolio and continually refining our tactical allocation strategies to capture the most compelling opportunities in the global capital markets. It is a privilege to manage capital on your behalf and we look forward to working with you in the years ahead to meet the challenges in an ever-changing global investing landscape. Investors should carefully consider the investment objectives, risks, charges and expenses of the Morgan Creek Tactical Allocation Fund. This and other important information about the Fund is contained in the prospectus, which can be obtained at www.morgancreekfunds.com or by calling 855-623-8637. The prospectus should be read carefully before investing. The Morgan Creek Tactical Allocation Fund is distributed by Northern Lights Distributors, LLC member FINRA. Morgan Creek Capital Management, LLC and Northern Lights Distributors, LLC are unaffiliated. Fund Risk disclosure: Mutual Funds involve risk including the possible loss of principal. In general, the price of a fixed income security falls when interest rates rise. Investments in convertible securities subject the Fund to the risks associated with both fixed-income securities and common stocks. There is a risk that issuers and counterparties will not make payments on securities and other investments held by the Fund, resulting in losses to the Fund. Certain transactions of the Fund, such as investment in derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Securities of distressed companies are speculative in nature and are subject to greater levels of issuer, credit, and liquidity risk. Investments in private investment funds may be more illiquid than securities issued by other funds. The value of the Fund’s investment in short-term interest-bearing investments will vary from day-to-day, depending on short-term interest rates. Foreign common stocks and currency strategies will subject the Fund to currency trading risks that include market risk, credit risk and country risk. Investments in foreign securities could subject the Fund to greater risks including, currency fluctuation, economic conditions, and different governmental and accounting standards. Mutual funds, closed-end funds and ETFs are subject to investment advisory and other expenses, which will be indirectly paid by the Fund. As a result, the cost of investing in the Fund will be higher than the cost of investing directly in other investment companies and may be higher than other mutual funds that invest directly in stocks and bonds. Options and futures transactions involve risks. Price fluctuations, transaction costs, and limited liquidity of futures and options contracts may impact correlation with changes in the value of the underlying security, potentially reducing the return of the Fund. 4 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Fund Performance (Unaudited) March 31, 2014 CUMULATIVE RETURNS (%) (FOR THE PERIOD ENDED MARCH 31, 2014) Since Inception Morgan Creek Tactical Allocation Fund, Class I 13.60% MSCI ASWI Index 11.64% (a) Past performance is not predictive of future performance. (b) The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 5 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Investments Concentration Summary (Unaudited) March 31, 2014 Ten Largest Long Position Equity Holdings At March 31, 2014 Percent of Net Assets Holdings by Industry % of Long Common Stocks 1. Nu Skin Enterprises, Inc. 3.0% Media 2. Micron Technology, Inc. 2.6% Internet Software & Services 3. Sumitomo Mitsui Financial Group, Inc. 2.6% Internet & Catalog Retail 4. Altisource Asset Management Corp. 2.5% Oil, Gas & Consumable Fuels 5. Vipshop Holdings Ltd. 2.3% Airlines 6. Depomed, Inc. 2.3% Pharmaceuticals 7. Qihoo 360 Technology Co., Ltd. 2.3% Banks 8. SouFun Holdings Ltd. 2.1% Personal Products 9. Sears Holdings Corp. 2.1% IT Services Delta Air Lines, Inc. 2.0% Automobiles Total 23.8% Machinery Semiconductors & Semiconductor Equipment Software Real Estate Management & Development Multiline Retail Textiles, Apparel & Luxury Goods Aerospace & Defense Insurance Chemicals Technology, Hardware, Storage & Peripherals Hotels, Restaurants & Leisure Communications Equipment Real Estate Investment Trusts (REITs) Thrifts & Mortgage Finance Household Durables Wireless Telecommunication Services Metals & Mining Holdings by Sector % of Long Common Stocks See accompanying notes to financial statements. 6 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Schedule of Investments March 31, 2014 Shares Value ($) Long Positions 130.6% Common Stocks 97.1% Consumer Discretionary 31.2% Automobiles 3.0% General Motors Co. Tata Motors Ltd. (ADR) Toyota Motor Corp. (ADR) 870,685 Hotels, Restaurants & Leisure 1.4% Caesars Entertainment Corp.* OPAP SA 529,638 Household Durables 0.8% Panasonic Corp. (ADR) Internet & Catalog Retail 9.0% Amazon.com, Inc.* E-Commerce China Dangdang, Inc. Class A (ADR)* FTD Companies, Inc.* Liberty Interactive Corp. Class A* Liberty Ventures Series A* priceline.com, Inc.* Vipshop Holdings Ltd. (ADR)* 1,210,525 Media 12.9% CBS Corp. Class B Comcast Corp. Class A Liberty Global PLC Class A* Liberty Global PLC Series C* Liberty Media Corp. Class A* Naspers Ltd. N Shares Time Warner, Inc. Tribune Co.* Twenty-First Century Fox, Inc. Class A Walt Disney Co. (The) 1,006,480 Multiline Retail 2.1% Sears Holdings Corp.* Textiles, Apparel & Luxury Goods 2.0% Carter's, Inc. Consumer Staples 4.3% Personal Products 4.3% Herbalife Ltd. Nu Skin Enterprises, Inc. Class A 1,582,352 Energy 8.2% Oil, Gas & Consumable Fuels 8.2% Continental Resources, Inc.* EOG Resources, Inc. EQT Corp. Gulfport Energy Corp.* Marathon Petroleum Corp. Kodiak Oil & Gas Corp.* Oasis Petroleum, Inc.* Plains GP Holdings LP Class A Valero Energy Corp. 788,376 Financials 11.5% Banks 5.1% Mitsubishi UFJ Financial Group, Inc. (ADR) Mizuho Financial Group, Inc. (ADR) Piraeus Bank SA* Sumitomo Mitsui Financial Group, Inc. (ADR) 1,336,797 Insurance 1.9% American International Group, Inc. Real Estate Investment Trusts (REITs) 1.0% American Tower Corp. Real Estate Management & Development 2.5% Altisource Asset Management Corp.* Thrifts & Mortgage Finance 1.0% Ocwen Financial Corp.* Health Care 5.6% Pharmaceuticals 5.6% Depomed, Inc.* Endo International PLC* Valeant Pharmaceuticals International, Inc.* 867,441 See accompanying notes to financial statements. 7 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Schedule of Investments (continued) March 31, 2014 Shares Value ($) Industrials 11.7% Aerospace & Defense 2.0% TransDigm Group, Inc. Airlines 6.9% Alaska Air Group, Inc. American Airlines Group, Inc.* Delta Air Lines, Inc. Republic Airways Holdings, Inc.* Southwest Airlines Co. United Continental Holdings, Inc.* Machinery 2.8% Colfax Corp.* IHI Corp. Information Technology 21.6% Communications Equipment 1.2% QUALCOMM, Inc. Internet Software & Services 10.1% 21Vianet Group, Inc. (ADR)* 58.com, Inc. (ADR)* Facebook, Inc. Class A* Qihoo 360 Technology Co., Ltd. (ADR)* SouFun Holdings Ltd. (ADR) Tencent Holdings Ltd. Yandex NV Class A* YY, Inc. (ADR)* IT Services 3.6% FleetCor Technologies, Inc.* MasterCard, Inc. Class A Semiconductors & Semiconductor Equipment 2.6% Micron Technology, Inc.* Software 2.4% Adobe Systems, Inc.* FleetMatics Group PLC* Oracle Corp. Technology, Hardware, Storage & Peripherals 1.7% Apple, Inc. Materials 2.2% Chemicals 1.9% WR Grace & Co.* Metals & Mining 0.3% Gerdau SA (ADR) Telecommunication Services 0.8% Wireless Telecommunication Services 0.8% Vodafone Group PLC (ADR) Total Common Stocks (Cost $47,719,149) Warrants 2.0% Financials 2.0% Banks 2.0% Alpha Bank AE, Expiration Date 12/10/2017* (Cost $830,034) Closed-End Investment Company 1.2% Morgan Stanley China A Share Fund, Inc. (Cost $655,467) Exchange-Traded Funds 15.4% Global X FTSE Greece 20 Fund iShares 20+ Year Treasury Bond Fund iShares MSCI Italy Capped Fund iShares MSCI Spain Capped Fund Market Vectors Africa Index Fund Market Vectors Russia Fund WisdomTree India Earnings Fund WisdomTree Japan Hedged Equity Fund Total Exchange-Traded Funds (Cost $7,599,038) Principal Amount ($) Value ($) Foreign Government 2.1% Republic of Argentina, 8.28%, 12/31/2033 (Cost $1,004,398) See accompanying notes to financial statements. 8 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Schedule of Investments (continued) March 31, 2014 Shares Value ($) Short-Term Investments 12.8% SSgA Prime Money Market Fund, 0.00% ** (Cost $6,660,060) % of Net Assets Value ($) Total Long Positions (Cost $64,468,146) † Other Assets and Liabilities, Net ) ) Securities Sold Short ) ) Net Assets † The cost for federal income tax purposes was $65,176,845. At March 31, 2014, net unrealized appreciation for all securities based on tax cost was $3,049,351. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,481,726 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,432,375. Shares Value ($) Securities Sold Short 27.4% Exchange-Traded Funds 27.4% iShares MSCI ACWI ex-US Fund iShares Russell 2000 Fund ProShares Ultra Nasdaq Biotechnology Fund ProShares Ultra QQQ Fund* ProShares Ultra Russell2000 Fund* ProShares Ultra S&P500 Fund 65,923 6,943,670 Total Exchange-Traded Funds (Proceeds $13,820,620) 14,333,107 Total Securities Sold Short (Proceeds $13,820,620) * Non-income producing security. ** Current yield; not a coupon rate. ACWI All Country World Index ADR American Depository Receipt MSCI Morgan Stanley Capital International FTSE Financial Times Stock Exchange See accompanying notes to financial statements. 9 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Statement of Assets and Liabilities As of March 31, 2014 Assets Investments, at value (cost $64,468,146) $ Deposit at broker for securities sold short Receivable for investments sold Receivable for Fund shares sold Dividends receivable Interest receivable Due from Advisor Deferred offering costs Other assets 41,394 Total Assets $
